Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    DETAILED ACTION
	The office acknowledges applicants’ amendments and arguments (5/10/2022) in regards to the office action dated 2/10/2022. Claim 55 has been amended. The objection of claim 55 is withdrawn in view of the claim amendments. Applicants arguments have been fully considered but are moot in view of the new rejections presented in this office action. Rejections not reiterated from the previous office action(s) are hereby withdrawn. The action is made non-final. Claims 11-12, 22-25, 27-33, 37-46 have been cancelled. Claims 10, 47, and 48 are withdrawn from consideration. Claims 1-9, 13-21, 26, 34-36, and 49-56 are examined based on the merits herein. The IDS filed on 5/10/2022 has been considered and signed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 13-21, 26, 34-36, and 49-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) palbociclib treatment induces dose-dependent inhibition of proliferation in CCNE1 non-amplified, but not in amplified cell lines (fig. 5), (ii) palbociclib treatment selectively inhibits proliferation in CCNE1 non-amplified cancer cell lines (fig. 6),         (iii) synthesis of select compounds of claim 26, (iv) CDK2/Cyclin E1 HTRF activity of 25 select compounds In Table 3, and providing in vitro data with compound A in CCNE1 amplified COV318 cells (Example 7) does not reasonably provide enablement for the treatment of a human subject with all the diseases or disorders associated with CKD2 wherein the subject has been determined to have satisfied (i) and (ii) of claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the breadth of the claims, 3) the predictability or lack thereof in the art, 4) the state of the prior art, 5) the presence or absence of working examples, 6) the amount of direction or guidance present, 7) the relative skill of those in the art and 8) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777,418 F.2d 540, 163 USPQ 689, the claim was drawn to "The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors" using a small genus of compounds. The Court decided that human testing "limited to one compound and two types of cancer" was not "commensurate with the broad scope of utility asserted and claimed".
 	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to "the treatment of certain specified cancers in humans" by the use of a genus of exactly two compounds, the N­ formyl or N-desmethyl derivative of leurosine. Applicants submitted "affidavits, publications and data" for one of the compounds, and a dependent claim drawn to the use of that species was allowed. For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused.
In Ex parte Busse, et al., I USPQ2d 1908, claims were drawn to "A therapeutic method for reducing metastasis and neoplastic growth in a mammal" using a single species. The decision notes that such utility "is no longer considered to be "incredible", but that "the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified "wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma." The decision notes that "even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy."
In Ex parte Stevens, 16 USPQ2d 1379 a claim to "A method for therapeutic or prophylactic treatment of cancer in mammalian hosts" was refused because there was "no actual evidence of the effectiveness of the claimed composition and process in achieving that utility."




(1)/(2) The nature of the invention & breadth of claims:
The examined claims are directed to:

    PNG
    media_image1.png
    96
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    281
    673
    media_image2.png
    Greyscale

The scope of the agents, CDK2 inhibitors and the diseases to be treated is large.
As to CDK2 inhibitors, the specification teach in pages 34-36,

    PNG
    media_image3.png
    451
    681
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    283
    666
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    294
    648
    media_image5.png
    Greyscale

(See claim 26, pages 4-9 for substituents).
As per the instant claims, the CDK2 inhibitor (i) is not selective to CDK2 but it can inhibit CDK1, CDK2, CDK4, CDK9 etc. (ii) CDK2 inhibitor can be any agent for e.g. proteins, DNA, RNA (mRNA, SiRNA etc.), antibodies (monoclonal, polyclonal), enzymes, pharmaceutical compounds, complexes etc. The CDK2 inhibitors described in the specification are specific chemical compounds that are known in the prior art, see ages 34-35, compound A and  formula A-1 compounds. Applicants have not described or provided any information what other CDK2 inhibitors are used in the method as clamed because they are not limited to specific small molecule organic compounds. 
The claims are very broad in regards to the type, variety of CDK2 inhibitors that can be used in the method. Even when claim 26 is taken into consideration with regards to formula A-1 compounds, there are thousands of compounds claimed to be utilized in the method. 


According to the specification p 9, lines 14-17, the diseases to be treated are:

    PNG
    media_image6.png
    143
    637
    media_image6.png
    Greyscale

The specification further teach the disease or disorder to be treated include a cancerous tumor, p 9, lines 18-22, see pages .10-14 for different types of cancer to be treated. 

    PNG
    media_image7.png
    133
    613
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    369
    675
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    664
    671
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Further the specification teach that the disease or disorder associated with CDK2 is infection, see page 14.

    PNG
    media_image13.png
    87
    615
    media_image13.png
    Greyscale

Accordingly the scope of the CDK2 inhibitors to be used in the method and the diseases to be treated is very large. 
(5) The amount of direction or guidance present and (6) the presence or absence of working examples:
Applicants provide support for (i) select known CDK2 inhibitors, that are chemical compounds in pages 34-35 (ii) select compounds of formula I-A (see US 11066404).
Applicants provide guidance, data and support for (i) characterization of ovarian and endometrial cell lines with CCNE1 amplification and with no CCNE1 amplification (ii) siRNA mediated CDK2 knockdown inhibits proliferation in CCNE1 amplified cell lines (iii) CDK2 knockdown does not inhibit proliferation in CCNE1 Non-Amp lines (iv) CDK2 knockdown by siRNA inhibits proliferation in CCNE1 amplified, but not in CCNE1 non-amplified, human cancer cell lines (v) palbociclib treatment induces dose-dependent inhibition of proliferation in CCNE1 non-amplified, but not in amplified cell lines (fig. 5), (vi) palbociclib treatment selectively inhibits proliferation in CCNE1 non-amplified cancer cell lines (fig. 6), (vii) CDK2 knockdown by siRNAs blocks RB phosphorylation at S780 in CCNE1 amplified, but not in non-amplified ovarian cells (viii) Palbociclib blocks RB phosphorylation at S780 in CCNE1 non-amplified, but not in amplified ovarian cells (ix) CDK2 degradation by dTAG decreases RB phosphorylation at S780 (x) p-RB S780 HTRF cellular Assay for identification of CDK2 inhibitors (xi) sensitivity to CDK2 inhibition in CCNE1 amplified cells relies on functional p16 (xii) CCNE1 amplified cells with dysfunctional p16 do not respond to CDK2 inhibition (xiii) p16 knockdown by siRNA abolishes CDK2 inhibition induced cell cycle suppression in CCNE1 amplified cells.
Applicants do not provide support for using (i) different types of CDK2 inhibitors in treating a variety of disorders or in particular to different types of cancers associated with CDK2 and with the conditions (parts (i) and (ii) as claimed) (ii) Applicants do not provide any guidance or support to what one or more inactivating nucleic acid substituents are lacking in the CDKN2A gene (iii) no guidance in regards to what nucleic acid(s) deletions is gene CDKN2A gene lacking (iv) how are these deletions and substitutions are associated with specific disease or disorders to be treated as claimed (v) as claimed the p16 protein comprising the amino acid sequence of SEQ ID No. 1 include mutants. In such cases which mutant is associated with a specific disease to be treated has to be correlated prior to the administration of a CDK2 inhibitor. 
It is well known and as described in the current specification there are more than hundred different types of cancer(s). Does (i) (a) have a nucleotide sequence encoding a p16 protein comprising the amino acid sequence of SEQ ID NO: 1; (b) have a cyclin dependent kinase inhibitor 2A (CDKN2A) gene lacking one or more inactivating nucleic acid substitutions and/or deletions; and/or (c) express a p16 protein; and (ii) (a) have an amplification of the cyclin E1 (CCNE1) gene; and/or (b) have an expression level of CCNE1 in a biological sample obtained from the human subject that is higher than a control expression level of CCNE1 are associated with all kinds of disorders? Are they associated with all types of cancers? In other words there is no guidance in the specification of what diseases are associated with the two biomarkers in combination. There is no guidance or support to how CCNE1 expression level is associated with all CDK2 associated disorders or in specific to hundreds of cancer types and to other conditions. As per claim 1, the method is treating any disease or disorder associated with CDK2 in a human subject, which disease or diseases are associated with the specific population subject as per (i) and (ii) of claim 1.
The only compound tested with ovarian cells in in vitro is palbociclib (figs. 5-6). 
(3) The predictability or lack thereof in the art and state of the art: 
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will have the alleged activity. The only direction or guidance present in the specification is the listing of disorders applicant considers treatable.
Pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved". See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
From Applicants’ disclosure and with the data provided with one single compound, palbociclib tested with ovarian cells in in vitro, one of ordinary skill in the art cannot predict that any CDK2 inhibitor is useful in treating any CDK2 associated disease or disorder in the patient population with combination biomarkers, CCNE1 and p16. Do all cancer types are associated with both the markers as Applicants claim treating of a cancer in claim 49?  
As to the use of CDK2 inhibitors, it is noted that they few of them have been tested in clinical trials (See Table 1 of Li). It is noted that the tested candidate drugs targeted several CDKs and is not very specific to CDK2. CDK2 has been found to play a role in cell proliferation of prostate cancer, non-small cell cancer and breast epithelial cells. Suppression of CDK2 activity can effectively inhibit the proliferation of human breast cancer cells (Li, p 9316, lines 4-7)  (Li, Int J Mol. Sci. 2015, 9314-50). 
According to Said article, accumulating evidence highlighted that CDK2 is principally associated with the proliferation of specific types of tumors, such as ovarian tumors (p 3, lines 1-2).Table 1 teach clinical status of select CDK2 inhibitors. Said reference teaches in detail the patent literature on CDK2 inhibitors. Purine analog roscovitine a CDK2 inhibitor was unsuccessful in clinical trials as a monotherapy but showed promising results (anticancer) in combination therapy (p 11, lines 2-4). Said teaches the three FDA approved CDK inhibitors (Fig. 1), clinical status of CDK2 inhibitors (Table 1). Associated side effects and off-target kinase inhibition were among the main limitations that resulted in the discontinuation of clinical development of some CDK2 inhibitors (see p 10, para 4, lines 10-12) (Said et al., Expert Opinion, 32, (32) 885-898, 2022).
Further Said discusses the non-specificity of classical CDK2 inhibitors and the undesirable effects associated with it, the development of therapeutic selective CDK2 inhibitors seems to be elusive (p 11, para 2-3, para 3, line 1). 

    PNG
    media_image14.png
    580
    1402
    media_image14.png
    Greyscale

Sabnis teach novel CDK2 inhibitors for treating cancer. 

    PNG
    media_image15.png
    336
    500
    media_image15.png
    Greyscale
	
Sabnis explicitly teach “despite significant efforts there are no approved agents selectively targeting CDK2 to date” (page 2346, col. 1, para 2-3, Sabnis, ACS Medicinal Chemistry Letters, p 2346-47, 2020).
Saquab teach that flavopiridol is a well-studied pan-CDK inhibitor with few clinical benefits, partly due to high off-target effects and complex pharmacokinetics. Other first generation CDK inhibitors, SNS-03224, (R)-roscovitine and PHA-79388725 have been discontinued in clinical studies, in part due to their lack of target specificity and potency (see Saquab, 2020, p 9, lines 11-15, Nature.com, p 1-13). 
Zhang reviews the CDK inhibitors in cancer therapy and discusses the unpredictability in using the inhibitors for therapy because of the low specificity and side effects (Zhang, Am J Cancer Res, 2021, 1913-1935). For example, Flavopiridol, a CDK inhibitor which was a promising candidate in the preclinical studies presented poor efficacy in clinical trials of solid tumors. Flavopiridol administration in AML patients have cardiac dysfunction. The reference teach due to the side effects the clinical trials with flavopiridol made limited progress (See p 1915, col. 2, last para). Zhang teach due to significant side effects and cytotoxicity of combination therapy of Roniciclib phase II clinical trials was terminated and the future development of Roniciclib might need to be reoptimized in terms of the dosage and administration strategy (see p 11, col. 1, Roniciclib). PHA-793887 showed severe toxicity (Zhang, p 11, col. 2). 
Zhang explicitly teach in p 11, col. 2, para 3, lines 1-3, 

    PNG
    media_image16.png
    88
    481
    media_image16.png
    Greyscale

	Zhang in regards to CDK2 inhibitors teach regarding the hurdles associated with them and why ATP competitive group inhibitors have failed in clinical trials, being poorly specific and highly toxic and none of them have been approved for commercial use as an anti-cancer drug. (see p 1, para 2, p 11, Discussion, para 2) (Zhang, Nature Communications, 2022). 

    PNG
    media_image17.png
    292
    382
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    121
    377
    media_image18.png
    Greyscale

	Zhang list 39 pan-CDK inhibitors in Table 2 and select few are indicated for specific types of cancers (Table 1).
 Lam teach three specific FDA-approved CDK inhibitors in table 1, namely: palbociclib, ribociclib and abemaciclib (2015). 
According to Law article, cyclin dependent kinases have been considered promising drug targets for a number of years but most CDK inhibitors have failed rigorous clinical testing (See Abstract, line 1-3) (Law, Molecular Pharmacology, 2015). 	
In a nutshell, the art teaches (i) there are no approved agents for selectively targeting CDK2 alone (ii) CDK2 approved inhibitors, and the available ones inhibit CDK2 in addition to other CDKs (iii) non-specific inhibitors provide challenge in their therapeutic use, particular in cancer (iv) the development of therapeutic selective CDK2 inhibitors seems to be elusive (v) no CDK inhibitor has been taught to have therapeutic efficacy in all types of cancers and select few including CDK2 has efficacy towards specific cancer(s) (vi) three FDA approved CDK inhibitors include palbociclib (CDK4/6 inhibitor), ribociclib (CDK4/6 inhibitor) and abemaciclib (CDK4/6 inhibitor); none of the CDK2 inhibitors has been approved by the FDA and select few are in clinical trials (vii) most CDK inhibitor have failed rigorous clinical testing. 
(7) The quantity of experimentation:
The quantity of experimentation needed to arrive at the claimed method(s) would be an undue burden to one skilled in the pharmaceutical arts due to limited guidance provided and the unpredictability in art and for the reasons stated above. Due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which disorder would benefit from this activity. The specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment of claimed disorders as a result necessitating one of skill to perform an exhaustive search for which disorders can be treated by the compounds of the instant claims in order to practice the claimed invention. One of skill in the art would need to determine what diseases out of the multitude claimed would be benefited (i.e. treated) by the administration of the compounds as in claim 1 and would furthermore have to determine which of the claimed compounds would provide treatment of which disorder. 
Applicants in the specification define “In some embodiments the CDK2 inhibitors inhibits CDK2, CDK4 and CDK6” (See p 34, lines 6-7). This indicates the non-specificity of the CDK2 inhibitors to be used. The literature and the specification teach that CDK2 is associated with hyperproliferation in cancer cells. From the state of the art it is clear that some CDK2 inhibitors have activity against specific cancer types. None of the literature teach that one CDK2 inhibitor can treat all different types of cancer. As seen above, due to the unpredictability in the use of CDK inhibitors in cancer, particularly some CDK2 inhibitors failed in clinical trials due to non-specificity and toxicity, it would be an undue experimentation to a person of ordinary skill in the art to treat all diseases associated with CDK2 in the specific patient population as claimed because (i) there is no guidance in the specification to what specific diseases or disorders are associated with patient that have the combination of biomarkers, except for ovarian cancer (ii) what kind of nucleic acid substitutions or deletions in CDKN2 gene is associated to what disease (iii) Do all CDK2 inhibitors will be effective in all such diseases with one example provided with ovarian cancer cells in vitro (iv) due to the unpredictability associated in chemical and pharmacological arts; in particular with the use of CDK2 inhibitors, its challenges as  therapeutics as some of them has been shown in the art to have failed in clinical trials. This art is only regarding with cancer trials. There is no data or guidance in the specification or in the art which other diseases are associated with CDK2 with a combination of the two biomarkers as claimed. 
Applicants in example 9 teach that amplified cells with dysfunctional p16 do not respond to CDK2 inhibition but claims 1, 5 and 8 is not limited to functional p16 protein. 
There is no guidance to which type of disorders are associated with (i) (a) have a nucleotide sequence encoding a p16 protein comprising the amino acid sequence of SEQ ID NO: 1; (b) have a cyclin dependent kinase inhibitor 2A (CDKN2A) gene lacking one or more inactivating nucleic acid substitutions and/or deletions; and/or (c) express a p16 protein; and (ii) (a) have an amplification of the cyclin E1 (CCNE1) gene; and/or (b) have an expression level of CCNE1 in a biological sample obtained from the human subject that is higher than a control expression level of CCNE1. (ii) as per art and the specification CDK2 inhibitors are known to associated with specific cancer types (iii) the
dependent claim 49 include all types of cancers (iv) with one example provided in the specification (palbociclib) and few CDK2 inhibitors have shown therapeutic efficacy in few specific cancers, a person of ordinary skill in the art would have to do an undue experimentation to check representative samples of CDK2 inhibitors (of different types) and test different disorders including hundreds of different types of cancers to arrive at the claimed invention. 
Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instant case for the instant method claims. In view of the breadth of the claims, the chemical nature of the invention, the unpredictability of the use of non-specific CDK2 inhibitors, and the lack of working examples regarding the activity of the claimed compounds towards treating the variety of diseases of the instant claims, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the instantly claimed invention commensurate in scope with the claims. 
In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273 (Fed. Cir. 2013) court focused on whether there is an undue experimentation for treating a single disorder restenosis with a number of potential rapamycin compounds. As seen, court held that treating a single disorder (restenosis) each of at least tens of thousands of candidate compounds constitutes undue experimentation. In the instant case treating all disorders (in subjects previously determined to have p 16 protein and high level  CCNE1 expression biomarkers) with thousands of compounds as embraced in the current claims would involve extensively undue experimentation based on above court decision. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
			Allowable Subject Matter
Claim 1 will be allowable if limited to species, compound A1 and ovarian cancer. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-6, 8, 49-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26-33, 35 of co-pending Application No. 16832832  (reference application). 
The currently claimed methods are as below. 

    PNG
    media_image19.png
    369
    658
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    362
    685
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    229
    669
    media_image21.png
    Greyscale

The dependent claim 49 is to treating cancer and claims 50-56 are limited to specific types of cancer. 
The reference claims 31-33 are directed to:

    PNG
    media_image22.png
    375
    703
    media_image22.png
    Greyscale






    PNG
    media_image23.png
    365
    695
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    261
    637
    media_image24.png
    Greyscale

The currently claimed methods and the reference claims are to a method of treating a CDK2 associated disorder with CDK2 inhibitors in a patient population with a combination of two biomarkers as above, (i) and (ii). The compounds of the reference claims are CDK2 inhibitors (as per reference claims 26-27). The reference claim methods recite administration of CDK2 inhibitors in treating a disease associated with CDK2 and further limiting to cancer. The instant and reference co-pending claims are not patentably distinct from each other because they are both drawn to similar methods of treating human having a disease or a disorder associated with CDK2 by practicing similar steps with CDK2 inhibitors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627